DETAILED ACTION
Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 11/12/2019 has been fully considered and is attached hereto.
Specification
The title of the invention is objected to under 37 CFR 1.72 for not being descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Examiner Note:
The following title is suggested: "A Coolant Flow Cooling Structure for a Power Conversion Device".
	
Claim Objections
Claims 9-10 are objected to because of the following lack of antecedent basis or dependency informalities: 
	Claims 9 and 10 are currently derived from claims 3 and 4 respectively, applicant could maintain claim dependency of the claims, however claims need following amendments to correct antecedent basis informalities;
● In Claim 9, Lines 1-2, “the rib” should be changed to - - a rib - -.
● In Claim 10, Lines 1-2, “the rib” should be changed to - - a rib - -.
.
● In Claim 9, Line 1, “according to claim 5” should be changed to - - according to claim 3 - -.
● In Claim 10, Line 1, “according to claim 6” should be changed to - - according to claim 4 - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 13-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bogel et al (WO 2012152551). 
For the purpose of citation, Examiner used machine translation of WO 2012152551, said translation has been provided herewith to the applicant. 
Regarding Claim 1, Bogel (In Figs 1-2) discloses a power conversion device (power electronic system, ¶ 1, II. 1-2) comprising: 
a cooling structure (integrated liquid cooling device) capable of cooling down (¶ 25, 3-5), by a coolant (cooling medium, ¶ 27, II. 1-2) that flows 5through a first flow channel (800, ¶ 22, II. 3-6) formed by a first wall portion (4) and a second wall portion (6) facing with each other, a first electronic component (30) and a second electronic component (10) mounted on an external surface of the first wall portion (4), 
wherein the first wall portion is formed in a stepwise shape (Fig 1), and 10comprises: a first mount portion (inner surface of 4 where 30 is mounted) on which the first electronic component (30) is mounted; a second mount portion (inner surface of 4 where 10 is mounted) which has a different height from the first mount portion (Fig 1), 
Regarding Claim 2, Bogel discloses the limitations of claim 1, however Bogel (In Figs 1-2) further discloses wherein the 20second wall portion (6) is formed in a stepwise shape along a shape of the first wall portion (Fig 1).
Regarding Claim 3, Bogel discloses the limitations of claim 1, however Bogel (In Figs 1-2) further discloses wherein the second wall portion (6) comprises a second connection (810/818 portion of 6) 25portion that faces the first connection portion (Fig 2); wherein a rib (ridges formed under 12) that is extended along a flowing direction of the coolant is provided on an external surface of the second wall portion (6) at an opposite side to the first flow channel (800); and wherein the rib forms a part of the second connection portion (Fig 1).
Examiner Note; Merriam Webster Dictionary defines “rib” as “an elongated ridge”, (portion of a wall with slope sides). Bogel in Fig 1, in a broadest reasonable interpretation illustrates several ridges under 12, anyone of which could be cited as the claimed “rib” and therefore; “the second connection portions” could include one or more of the ridges and still be part of the “the second connection portions”.
Regarding Claim 4, Bogel discloses the limitations of claim 2, however Bogel (In Figs 1-2) further discloses wherein the second wall portion (6) comprises a second connection (810/818 portion of 46) 25portion that faces the first connection portion (Fig 1); wherein a rib (ridges formed under 12) that is extended along a flowing direction of the coolant is provided on an external surface of the second wall portion (6) at an opposite side to the first flow channel (800); and wherein the rib forms a part of the second connection portion (Fig 1).
Examiner Note; Merriam Webster Dictionary defines “rib” as “an elongated ridge”, (portion of a wall with slope sides). Bogel in Fig 1, in a broadest reasonable interpretation illustrates several ridges under 12, anyone of which could be cited as the claimed “rib” and therefore; “the second connection portions” could include one or more of the ridges.
Regarding Claim 13, Bogel discloses the limitations of claim 1, however Bogel (In Figs 1-2) further discloses 25wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening (discharge opening 810/818) of the communication portion is smaller than a cross-sectional area of an inlet 30opening (82), (Fig 2).
Regarding Claim 14, Bogel discloses the limitations of claim 2, however Bogel (In Figs 1-2) further discloses 25wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening (discharge opening 810/818) of the communication portion (810/818) is smaller than a cross-sectional area of an inlet 30opening (82), (Fig 2).
Regarding Claim 15, Bogel discloses the limitations of claim 3, however Bogel (In Figs 1-2) further discloses 25wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening (discharge opening 810/818) of the communication portion (810/818) is smaller than a cross-sectional area of an inlet 30opening (82), (Fig 2).
Regarding Claim 16, Bogel discloses the limitations of claim 3, however Bogel (In Figs 1-2) further discloses 25wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening (discharge opening 810/818) of the communication portion (810/818) is smaller than a cross-sectional area of an inlet 30opening (82), (Fig 2).
Allowable Subject Matter
 	Claim 5-12 and 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 5-12 and 17-24, the allowability resides in the overall structure of the device as recited in dependent claim 5-8 and at least in part because claim 5-8 recite, “a peripheral wall portion that is formed in a frame shape 5which is extended outwardly and which has a tip opened is integrally provided with an external surface of the second wall portion at an opposite side to the first flow channel”. 

The closest art of record is believed to be that of Ikeda et al (JP2011078217A – hereafter “Ikeda”).
Ikeda Fig 1 suggests a power conversion device (1) comprising: 
a cooling structure (cooling structure of 1) capable of cooling down, by a coolant that flows through a first flow channel (cooling channel between 42/43) formed by a first wall portion (wall portion where 2/3 are mounted on) and a second wall portion (4) facing with each other (Fig 1), a first electronic component (3) and a second electronic component (2) mounted on an external surface of the first wall portion (Fig 1), 
a first mount portion (mount portion of 3 where 10 is disposed) on which the first electronic component (3) is mounted (Fig 1); 
a second mount portion (mount portion of 2) which has a different height from the first mount portion (Fig 1), and on which the second electronic component (2) is mounted (Fig 1);  and 
a first connection portion (connection portion between 2/3 where 10 is disposed) that is extended between the first mount portion and the second mount portion (Fig 1).
Other closest art of record is believed to be that of Bogel et al (WO 2012152551 hereafter “Bogel”).
Bogel Fig 1 teach or suggest all of the limitations of claims 1-4 as per rejection above.
However neither Ikeda, nor Bogel, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 5-8.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooling Structure of Power Conversion Device US 2020/0068749, Inverter Device US 2015/0289411, Microelectronic . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835